 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                         No. 1:17-cr-00172-DAD-BAM
12                       Plaintiff,
13            v.                                        ORDER
14    SETH ADAM DEPIANO,
15                       Defendant.
16

17           On May 29, 2018, following his pleas of guilty to charges of mail fraud, wire fraud, and

18   money laundering, defendant Depiano was sentenced to the custody of the U.S. Bureau of Prisons

19   for a total term of 151 months with a 36-month term of supervised release to follow, penalty

20   assessments totaling $300, and to pay restitution to the victims of his offenses in the total amount

21   of $19,659,357.44. (Doc. No. 37.) Restitution was ordered in a specific amount as to each of the

22   defendant’s identified victims, the defendant being ordered to pay victim David O’Hanneson

23   $468,965.31. (Id. at 6.)

24           In a letter dated August 26, 2018 and received by the court, Mr. O’Hanneson requested

25   reconsideration of the court’s restitution order and apparently sought a restitution amount of just

26   /////

27   /////

28   /////
                                                       1
 1   under $3,000,000.1 The court forwarded the letter to both the United States Attorney’s Office and

 2   the U.S. Probation Office. On September 5, 2018, an Assistant U.S. Attorney responded to Mr.

 3   O’Hanneson’s request for reconsideration of the restitution amount designated as due to him.

 4   (Doc. No. 41.) Below, the court will address the request for reconsideration.

 5           The Mandatory Victim Restitution Act (“MVRA”):

 6                   provides restitution, inter alia, to victims of offenses against
                     property, “including any offense committed by fraud or deceit.” 18
 7                   U.S.C. § 3663A(c)(1)(A)(ii). Under the MVRA, “the court shall
                     order restitution to each victim in the full amount of each victim’s
 8                   losses as determined by the court and without consideration of the
                     economic circumstances of the defendant.”               18 U.S.C. §
 9                   3664(f)(1)(A). Moreover, the alternative availability of recovery
                     through a civil lawsuit is irrelevant in determining restitution under
10                   the MVRA. See 18 U.S.C. § 3664(f)(1)(B) (“In no case shall the fact
                     that a victim has received or is entitled to receive compensation with
11                   respect to a loss from insurance or any other source be considered in
                     determining the amount of restitution.”); see also United States v.
12                   Cienfuegos, 462 F.3d 1160, 1168 (9th Cir. 2006) (“under the MVRA
                     the availability of a civil suit can no longer be considered by the
13                   district court in deciding the amount of restitution”).
14   In re Morning Star Packing Co., LP, 711 F.3d 1142, 1143 (9th Cir. 2013).

15           The MVRA defines a victim as “a person directly and proximately harmed as a result of

16   the commission of an offense for which restitution may be ordered.” United States v. Anderson,

17   741 F.3d 938, 951 (9th Cir. 2013) (quoting United States v. Yeung, 672 F.3d 594, 600 (9th Cir.

18   2012)); see also United States v. Reifler, 446 F.3d 65, 135 (2nd Cir. 2006) (“At bottom, the

19   notion of proximate cause reflects ideas of what justice demands, or of what is administratively

20   possible and convenient. . .. The requirement that the harm have been directly caused doubtless
21   reflects the same interest in efficiency, because the less direct an injury is, the more difficult it

22   becomes to ascertain the amount of a plaintiff’s damages attributable to the violation”) (quotation

23   marks omitted). Thus, “‘[b]ut for’ cause is insufficient.” United States v. Swor, 728 F.3d 971,

24   974 (9th Cir. 2013).

25   1
       Because Mr. O’Hanneson’s letter contains what the court believes to be sensitive personal
26   information, it has not been filed on the court’s docket. If Mr. O’Hanneson’s wishes it to be filed
     on the public docket or to be filed under seal, he is directed to make that request in writing within
27   twenty-eight days of the date of this order. The court will provide Mr. O’Hanneson’s address to
     the Clerk of the Court for purposes of service of this order on Mr. O’Hanneson, but will not
28   reflect that address on the docket.
                                                         2
 1          Thus “a court may award restitution under the MVRA only for loss that flows directly

 2   from ‘the specific conduct that is the basis of the offense of conviction.’” United States v. May,

 3   706 F.3d 1209, 1214 (9th Cir. 2013) (quoting United States v. Gamma Tech Indus., Inc., 265 F.3d

 4   917, 927 (9th Cir. 2001)); see also United States v. Archer, 671 F.3d 149, 170 (2nd Cir. 2011)

 5   (seeking restitution for losses caused by an unprosecuted offense rather than by the offense of

 6   conviction is something the government “may not do”). Moreover, the amount of restitution that

 7   may be ordered is limited “by the victim’s actual loss.” United States v. Bussell, 504 F.3d 956,

 8   964 (9th Cir. 2007); see also United States v. Fair, 699 F.3d 508, 514 (D.C. Cir. 2012) (“The

 9   MVRA demands that restitution be awarded only for the victim’s actual, provable loss . . .”);

10   United States v. Innarelli, 524 F.3d 286, 294 (1st Cir. 2008) (“This is necessarily a backward-

11   looking inquiry that takes into account what actually happened, including whether the victim

12   managed to recover some or all of the value it originally lost.”). “Accordingly, ‘the district court

13   may not order restitution to reflect Defendants’ ill-gotten gains.’” Anderson, 741 F.3d at 951

14   (quoiting United States v. Fu Sheng Kuo, 620 F.3d 1158, 1165–66 (9th Cir. 2010)).

15          Although the MVRA grants district courts “a degree of flexibility in accounting for a

16   victim’s complete loses,” the court may “utilize only evidence that possesses ‘sufficient indicia of

17   reliability to support its probable accuracy.” United States v. Waknine, 543 F.3d 546, 557 (9th

18   Cir. 2008) (quoting United States v. Garcia-Sanchez, 189 F.3d 1143, 1148–49 (9th Cir. 1999)).

19   “The government has the burden of proving the amount of the loss by a preponderance of the

20   evidence.” Anderson, 741 F.3d at 951.2 Finally, Congress “hoped to avoid creating a system that
21   would, essentially, turn sentencing hearings into complicated, prolonged trials of the normal civil

22   variety.” United States v. Gordon, 393 F.3d 1044, 1060 (9th Cir. 2004) (Fernandez, J.,

23   concurring and dissenting); see also United States v. Kones, 77 F.3d 66, 69 (3rd Cir. 1996) (“[I]t

24   was expected that entitlement to restitution could be readily determined by the sentencing judge

25   based upon the evidence he had heard during the trial of the criminal case or learned in the course

26   of determining whether to accept a plea and what an appropriate sentence would be.”); S. REP.
27
     2
       That burden, however, may be carried by a non-party. See United States v. Tsosie, 639 F.3d
28   1213, 1221 (9th Cir. 2011).
                                                    3
 1   NO. 104-179, at *19 (1996), reprinted in 1996 U.S.C.C.A.N. 924, 931-32 (“In all cases, it is the

 2   committee’s intent that highly complex issues related to the cause or amount of a victim’s loss not

 3   be resolved under the provisions of mandatory restitution. The committee believes that losses in

 4   which the amount of the victim’s losses are speculative, or in which the victim’s loss is not

 5   clearly causally linked to the offense, should not be subject to mandatory restitution.”).

 6          Here, for the reasons identified in the prosecutor’s letter to the court (Doc. No. 41), neither

 7   the government nor Mr. O’Hanneson on his own behalf has satisfied their burden of establishing

 8   that Mr. O’Hanneson is entitled to more than $468,965.31 in restitution for his actual,

 9   compensable losses flowing directly from defendant Depiano’s specific conduct that served as the

10   basis of the offenses of his conviction. Nor have they satisfied their burden of establishing that

11   the expenses claimed by Mr. O’Hanneson were incurred in direct relation to the government’s

12   investigation and prosecution of this case. See Lagos v. United States, __U.S. __, __, 138 S. Ct.

13   1684, 1688–90 (2018). Accordingly, Mr. O’Hanneson’s request for reconsideration of his

14   restitution award is denied.

15   IT IS SO ORDERED.
16
        Dated:     October 12, 2018
17                                                      UNITED STATES DISTRICT JUDGE

18

19

20
21

22

23

24

25

26
27

28
                                                        4
